                                                                                                                                           f :.:. :                  ...:.-..,1.1.:   i,,1,: 1,           .,.
                                                                                                                                                              :ri1:1:.ri     ii       .i.         ::,,,    ::,::j
                                                                                                                                      i    i',il-ii.l¡.ii.:                  r:!            :tl




.4O 9$   (l{cv. Mì I) Àppcutuncc llonrl



                                          IJNrrpn Srnrps Drsrnrcr CoURT
                                                                            for the
                                                                 District of Cort¡recticut

                       United States of A¡nerica                                )
                                                                                 )
                                Cortney Dunlap
                                                                                 )            Casc     No.     3:20m1856 RAR
                                                                                 )
                                   DeJbrulant                                    )

                                                                 APPBAIìÄNCE BOND

                                                                 Dcfcndant's Agreemcnt
I,           .- _-     ._-qgttney Dunlap                   . . .. fttelcndan t, ûgree to follow cvery ordel of this court, or cny
court tlrat considers this casc, and I lurther aglce that this bond rnay be folfeited ifI fail:
               ( X ) to appear for cot¡rl ploceedings;
               ( X ) if convieterJ, lo surlender to selve a scntence that the cour-l rnay irnpose; or
               ( ) to comply with all conditious sct for(h in the Order Setting Conditions of Release.
                                                                        Typc of Bond
(        ) (l)   This is a personal recognizance bond.

( X ) (2)        Thís is an unsecured bond of           $    100,000.00..       .___._


(        ) (3) This is a secured bond of$                                                              , secul'ed by:

           (      )   (a)   $ --..-------'-..-.-..--         , in cash depositcd with the court.

           (      ) (b) the agreernent of the dcfendanl and each sureby to lorfeit                           the following cash or other property
                      (lcscribe thc cno^h or othet' propcil)', including ckints on it    -   such us   t   lien, nrcttgdge, or loun   -   ond attach proof                  of
                      owrcrship ond vuluc):



                      IÍthis bond is secured by real p¡'operty,           docurnents to protect the securcd interest rnay be fìled of record.

           (      ) (c)     a   bail bond with a solvent surety (rtnch t        copy of the l¡uil l¡ond, or descrîbe ìt ond idenrífy the nu'ety)i




                                                            Forfeitr¡rc or lìclcuse of the Bond

Forfeitu'e of the Bond. This appearance bond rnay be forfcited if the defendant does not cornply with the above
âgl'eenleut, The court rnay irnnrediately oldcr the arnourrt ol thc bond surlendered to the United States, includirrg tlre
security lor the bond, if the defendant does rr<lt conrply with the agreenrcnt. At the request of the United Stales, thc court
rnay order a judgrnent oI lorfeitule against thc delcnclant and each surety for thc entire amount of the.bond, including
intelest and costs.
                                                                                                                                                                                     Pogc 2


À0 96 (l{cv. I 2/l   I   } A¡¡xomrtcc Dond



 D-l^.,,,,, UJ
¡\g¡CaiJC   ^l'tt,-  D^-,1 TL^
                ttl( Þuttat.       ^^,,.'rr .,-^.,
                             r r¡u uvu¡            v¡u!¡ r'U¡¡ù
                                            r¡¡dj ^,..{--    :- oPPví¡q¡rv
                                                                ^,...---^..^-            h¡*.l       -..J-I        ^-,, r:...-
                                                                                                                4. rrr¡J
                                                                                                                ^r       r¡¡r¡e, '|-L:- L^,.,.1 ,,,ill l.- -^ri-fi^,1 ^'',1 rl'-
security will be I'eleased whe¡r either':                    (l)    the def'endant is found lìot guilty on all charges, or (2) tlre delen<lant leports to
serve a se¡ttel¡ce.

                                                                                    Declarations

Ownership o/'thc Property. I, tlre defendant                            *   ancl each surety     -   declare under pcnalty ofperjury lhat:

           (l   )                all owners of thc plopcrty seculing this appearance bond are included on lhe bond;
           l)\
           \-/                   Ìlro nrnnprlrr ic nnl crrhip¡r tn ¡lair¡o         Þy^ênt âe ¡lec¡¡ihcrl           ahmrc' r.rl
           (3)               I will not sell tlìe property, âllow furthcr clairns                    to be rnade against it, or do anything to reduce its value
                                 wh.ile this appca!'ancc !:ond is i¡r effect,

lcceptance. l, the defendant                    -   and each surety         -   have ¡'ead this appearance bond aud have eithel lead all thc conditions
of leleasc set by the courl or had thern explained to me. I agree to this Appearance Bond.




l, the deferrdant            -    and each surety       - declare   under penalry     olpe{ury        that this information is true.                                      $ 1746.)


Date:
                                                                                                                                Deþndnnt's   signtne



                     Suruty/propcrty owrcr          - printul   name                                               Surety/prcpeny owner      -   sigtroture und dole




                     Swvty/ ttopcrty ort'nar        -   pÈ,,ted name                                               Surety/prcperty orener    -   sigì,il¡tile and .lore




                     Surcty/property otwrer         - printul   nnnrc                                              Surety/property owner     -   sigrtuture tml dute




                                                                                                              r\E vvv¡\¡
                                                                                                              v¡  f'/'tt IDa'

                                 i
f)ate:    wfwfw æ-ù                                                                                                     S¡Enotil,c           or


Approved.
                                                                                                 /s/ Robert A. Richardson
Date:
                t /- _ " ^
         - '*"t--"T-'**'"
           -
                         .
            lilJt,{I L4t1,4r
                                                                                                                                 Jtrlge's sìgnalure




                                                                                                                       /s/ Robert A. Richardson
